SHAREHOLDER SERVICES PLAN This Shareholder Services Plan (the “Plan”) dated July 11, 2013, constitutes the shareholder services plan of the shares of each series of the American Independence Funds Trust II (the “Trust”) listed on Exhibit A (or specific classes of a Fund as indicated on Exhibit A). WHEREAS, the Trust, a corporation organized under the laws of Delaware, engages in business as an open-end management investment company and is registered as such under the Investment Company Act of 1940, as amended (the “Act”); WHEREAS, shares of the Trust are divided into separate series (each a “Fund” and collectively the “ Funds”) set forth in Appendix A hereto, as may be amended from time to time; WHEREAS, the Trust has pursuant to a Multi Class Expense Allocation Plan established four classes of shares, three such classes under this Plan are Class A, Class C and Class R; and WHEREAS, the Trust has adopted a related form of Shareholder Servicing Agreement with respect to each class of shares (the “Shares”) of the Funds for certain service organizations that wish to act as agent of their customers (the “Agent”) (respectively, the “Plan” and the “Agreement”). NOW, THEREFORE, the Trust hereby adopts this Plan on the following terms and conditions: Section 1. Annual Fees. Each Fund is authorized to pay financial institutions, including American Independence Financial Services, LLC and its affiliates, or other persons who provide certain services to the Funds (each a “Service Provider”), a service fee, within the meaning of FINRA Rules under the Plan at an aggregate fee in an amount not to exceed on an annual basis 0.25% for Class A, Class C and Class R (collectively referred to herein as “Shares”) of the average daily net asset value of the respective class of Shares of such Fund (the “Services Fees”) as compensation for providing service activities pursuant to an agreement with each Service Provider. The Fund may pay a Service Fee to the Service Provider at a lesser rate than the fees described above.
